Byak, J.
In making its award in this case the court has given consideration to all of the material testimony offered in order to arrive at the greatest value which claimants are entitled to receive for any available use to which their lands may be put. (Matter of City of Rochester [Smith St. Bridge], 234 App. Div. 583.) However, the court is unable to award damages based on loss of business conducted by Mr. Hoctor or for loss of his profits therein or for reduction of earnings occasioned by the restriction of his activities as a fisherman’s guide. (Mitchell v. United States, 267 U. S. 341; Banner Milling Co. v. State of New York, 240 N. Y. 533; Burdick v. State of New York, 276 App. Div. 1052.)